DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This Office Action is in response to the Applicant’s amendments filed 07/12/2022.  Claims 1-12 are currently pending in this application.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6 and 8-11 are rejected under 35 U.S.C. 103 as being unpatentable over Soreefan et al. (U.S. 2020/0105407 A1) in view of Tzvieli et al. (U.S. 2018/0092547 A1).

	Claim 1, Soreefan teaches:
An information processing apparatus (Soreefan, Fig. 1: 104), comprising: 
circuitry (Soreefan, Fig. 1: 104, Paragraph [0040], The controller 104 includes processor 106 having an integrated circuit.) configured to 
acquire image data (Soreefan, Paragraph [0052], The controller 104 receives a thermal image 18 produced by the infrared detector 112 and generates a display frame 20 for analysis.) that is related to a user who uses a piece of equipment (Soreefan, Paragraph [0043], The thermal image is of a subject 12, i.e. a user, located within the field of view 14 of the infrared detector 112.  The subject 12 uses a patient support apparatus 16, e.g. a bed and/or chair, which is a piece of equipment (see Soreefan, Fig. 4, Paragraph [0051]).), the image data indicating a state of the user (Soreefan, Paragraph [0054], The temperature of the subject 12 is a state of the user.), 
store, in a memory, setting information in which an item of time zone (Soreefan, Paragraph [0071], The monitoring system 100 continuously monitors the subject 12 according to a periodic schedule that is stored in the non-transitory memory 108.  The periodic schedule represents time zones.), an item of action to be determined (Soreefan, Paragraph [0067], The predetermined temperature threshold is programmed into the computer readable and executable instructions 110 and/or in the non-transitory memory module 108.), and an item of notification details are associated with each other (Soreefan, Paragraph [0069], The monitoring system 100, via the non-transitory memory module 108, may be configured to initiate an alert when the core temperature varies from the baseline temperature by more than the predetermined temperature threshold.), the item of time zone including one or more time zones for which the image data is captured (Soreefan, Paragraph [0054], An image of the subject 12 represents a single point in time, and the system is also capable of capturing a plurality of images over a predetermined time interval, i.e. a time zone.), the item of action to be determined including one or more actions to be determined in each of the one or more time zones (Soreefan, Paragraphs [0056-0057], The predetermined temperature threshold is functionally equivalent to an action to be determined because a detected temperature of the subject 12 is compared to the predetermined temperature threshold to determine whether the temperature exceeds the threshold, and an alert is initiated.), the item of notification details including notification details being set according to a combination of one of the one or more time zones and one of the one or more actions (Soreefan, Paragraph [0070], The alert is indicative of a characteristic of the subject 12, e.g. a fever, at an instant moment, which represents a single time zone.), and 
determine whether to transmit a notification related to the state of the user based on the image data and the setting information (Soreefan, Paragraph [0070], The alert is generated based on temperatures of the images and a comparison between the temperatures of the images and the predetermined temperature threshold.), 
wherein, the circuitry further configured to determine the notification details based on the image data and the setting information in response to a determination result indicating to transmit the notification (Soreefan, Paragraph [0070], The notification details includes the alert for a deviation in core temperature relative to the baseline temperature, which are based on temperatures of the captured image(s) and the predetermined temperature threshold, i.e. the image data and the setting information, respectively.).
Soreefan does not specifically teach:
The item of action to be determined including one or more movement patterns of the user; and
each of the one or more movement patterns of the user being categorized in a different type of movement pattern of the user.
Tzvieli teaches:
Each of the one or more movement patterns of the user being categorized in a different type of movement pattern of the user (Tzvieli, Paragraph [0090], Detectable movement patterns include physical activities such as walking, running, jumping as well as disruptive facial movements.).
Therefore, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify the system in Soreefan, by integrating the teaching of physiological responses with confounding factors as taught by Tzvieli.
The motivation would be to decrease the susceptibility of a detecting a physiological response (see Tzvieli, Paragraph [0091]).

	Claim 2, Soreefan in view of Tzvieli further teaches:
The circuitry transmits the notification to a notification destination according to the notification details (Soreefan, Paragraph [0070], The alert(s) is/are transmitted to the corresponding handheld device 190 and/or remote station 192 according to the deviation of the core temperature relative to the baseline temperature that needs to be presented to the operator.  The handheld device 190 and the remote station 192 represent notification destinations.).

	Claim 3, Soreefan in view of Tzvieli further teaches:
The image data includes temperature image data that indicates temperature of the piece of equipment, which is used by the user, and an area around the piece of equipment (Soreefan, Paragraph [0052], The thermal image 18 includes a display frame 20 which covers a portion of or the entirety of the target area 15 of the infrared detector 112.  It is within the scope of Soreefan for the display frame 20 to include part of the patient support apparatus 16, all of the patient support apparatus 16, and/or an area beyond the patient support apparatus 16 based on the preference of the user of the monitoring system 100 because the display frame 20 may be adjusted accordingly.  As shown in Fig. 4, the target area 15 extends past the patient support apparatus 16.).

Claim 4, Soreefan in view of Tzvieli further teaches:
The piece of equipment includes a bed, which is used by the user (Soreefan, Paragraph [0051]), and wherein the actions to be determined includes information on the state of the user (Soreefan, Paragraphs [0056-0057], The temperature of the subject 12 represents a state of the subject 12.  For example, the temperature of the subject 12 may be indicative of a fever (see Soreefan, Paragraph [0070]).).

Claim 5, Soreefan in view of Tzvieli further teaches:
The circuitry further configured to 
detect, using the image data, a predetermined temperature (Soreefan, Paragraph [0069, The core temperature, measured via the images, is a predetermined temperature.) corresponding to the user in a plurality of detection areas set in a detection range (Soreefan, Paragraph [0052], The thermal image 18, which includes the target area 15 (see Soreefan, Fig. 5), represents a detection range and the display frame 20 and facial region 13 represent detection areas set in the detection range.), the detection range including the piece of equipment and an area around the piece of equipment (Soreefan, Paragraph [0052], It is within the scope of Soreefan for the display frame 20 to include part of the patient support apparatus 16, all of the patient support apparatus 16, and/or an area beyond the patient support apparatus 16 based on the preference of the user of the monitoring system 100 because the display frame 20 may be adjusted accordingly.  As shown in Fig. 4, the target area 15 extends past the patient support apparatus 16, which includes an area around the patient support apparatus 16.), and 
manage, in the memory, the determination result indicating the state of the user according to detected information (Soreefan, Paragraph [0067], The predetermined temperature threshold is programmed into the computer readable and executable instructions 110 and/or in the non-transitory memory module 108.  The threshold corresponds to a temperature variance that signifies meaningful change in the temperature of the subject 12, i.e. the state of the user.), the detected information being one of information on at least one of the plurality of detection areas and information indicating changes of the at least one of the plurality of detection areas (Soreefan, Paragraph [0067], One example is the detection of a core temperature of the facial region 13, which is equivalent to information on at least one of the plurality of detection areas.), the at least one of the plurality of detection areas being at least one area from which the predetermined temperature has been detected (Soreefan, Paragraph [0067], The core temperature is the predetermined temperature.).

Claim 6, Soreefan in view of Tzvieli further teaches:
The image data is divided into a plurality of sub-areas (Soreefan, Fig. 5: 18), and each of the plurality of detection areas being corresponding to a set of one or more of the plurality of sub- areas (Soreefan, Fig. 5, The overall thermal image 18 is divided into a plurality of sub-areas, including facial region 13 (see Soreefan, Paragraph [0053]) and display frame 20 (see Soreefan, Paragraph [0052]).  It is noted that the term sub-areas of the image data is functionally equivalent to detection areas in a detection range, because the image 18 represents the both the total image data that can be captured by the infrared detector 112 as well as the total detection range of the infrared detector 112.).

Claim 8, Soreefan teaches:
	An information processing system (Soreefan, Fig. 1), comprising 
an information processing apparatus including first circuitry (Soreefan, Fig. 1: 104, Paragraph [0040], The controller 104 includes processor 106 having an integrated circuit.); 
a camera (Soreefan, Fig. 1: 112, Paragraph [0043], The infrared detector 112 is a thermal imaging camera.); and 
a communication device including second circuitry (Soreefan, Paragraph [0045], The housing 120 includes a network/communication module to allow for communication between the controller 104 and various remote devices.), 
the first circuitry being configured to 
acquire image data (Soreefan, Paragraph [0052], The controller 104 receives a thermal image 18 produced by the infrared detector 112 and generates a display frame 20 for analysis.) that is related to a user who uses a piece of equipment (Soreefan, Paragraph [0043], The thermal image is of a subject 12, i.e. a user, located within the field of view 14 of the infrared detector 112.  The subject 12 uses a patient support apparatus 16, e.g. a bed and/or chair, which is a piece of equipment (see Soreefan, Fig. 4, Paragraph [0051]).), the image data indicating a state of the user (Soreefan, Paragraph [0054], The temperature of the subject 12 is a state of the user.), 
store, in a memory, setting information in which an item of time zone (Soreefan, Paragraph [0071], The monitoring system 100 continuously monitors the subject 12 according to a periodic schedule that is stored in the non-transitory memory 108.  The periodic schedule represents time zones.), an item of action to be determined (Soreefan, Paragraph [0067], The predetermined temperature threshold is programmed into the computer readable and executable instructions 110 and/or in the non-transitory memory module 108.), and an item of notification details are associated with each other (Soreefan, Paragraph [0069], The monitoring system 100, via the non-transitory memory module 108, may be configured to initiate an alert when the core temperature varies from the baseline temperature by more than the predetermined temperature threshold.), the item of time zone including one or more time zones for which the image data is captured (Soreefan, Paragraph [0054], An image of the subject 12 represents a single point in time, and the system is also capable of capturing a plurality of images over a predetermined time interval, i.e. a time zone.), the item of action to be determined including one or more actions of the user to be determined in each of the one or more time zones (Soreefan, Paragraphs [0056-0057], The predetermined temperature threshold is functionally equivalent to an action to be determined because a detected temperature of the subject 12 is compared to the predetermined temperature threshold to determine whether the temperature exceeds the threshold, and an alert is initiated.), the item of notification details including notification details being set according to a combination of one of the one or more time zones and one of the one or more actions of the user (Soreefan, Paragraph [0070], The alert is indicative of a characteristic of the subject 12, e.g. a fever, at an instant moment, which represents a single time zone.), and 
determine whether to transmit a notification related to the state of the user based on the image data and the setting information (Soreefan, Paragraph [0070], The alert is generated based on temperatures of the images and a comparison between the temperatures of the images and the predetermined temperature threshold.), 
wherein, the first circuitry further configured to determine the notification details based on the image data and the setting information in response to a determination result indicating to transmit the notification (Soreefan, Paragraph [0070], The notification details includes the alert for a deviation in core temperature relative to the baseline temperature, which are based on temperatures of the captured image(s) and the predetermined temperature threshold, i.e. the image data and the setting information, respectively.), 
the camera being configured to capture the image data (Soreefan, Paragraph [0051]), and 
transmit the image data to the information processing apparatus (Soreefan, Paragraph [0062], The thermal image captured by the infrared detector 112 is transmitted to the processor 106 of controller 104.). 
Soreefan does not explicitly teach:
Each of the one or more movement patterns of the user being categorized in a different type of movement pattern of the user, and
the second circuitry being configured to receive the notification from the information processing apparatus. 
However, as per the limitation of the second circuitry being configured to receive the notification from the information processing apparatus, it would have been obvious to one of ordinary skill in the art, at the time of filing, to utilize the network/communication module of the housing 120 to communicate the alerts intended for the handheld device 190 and/or remote station 192.  The monitoring system 100 determines an alert condition based on measured temperature data compared to stored temperature data, and generates an alert to the handheld device 190 and/or remote station 192 for an operator (see Soreefan, Paragraph [0070]).  Because the network/communication module of the housing 120 of monitoring system 100 functions to enable communication between the controller 104 and the handheld device 190 and/or remote station 192, it would have been obvious to one of ordinary skill in the art for the network/communication module to be utilized for communicating the alerts intended for handheld device 190 and/or remote station 192 to ensure the system is functional for its intended purpose. 
Tzvieli teaches:
Each of the one or more movement patterns of the user being categorized in a different type of movement pattern of the user (Tzvieli, Paragraph [0090], Detectable movement patterns include physical activities such as walking, running, jumping as well as disruptive facial movements.).
Therefore, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify the system in Soreefan, by integrating the teaching of physiological responses with confounding factors as taught by Tzvieli.
The motivation would be to decrease the susceptibility of a detecting a physiological response (see Tzvieli, Paragraph [0091]).

Claim 9, Soreefan teaches:
A method of providing information (Soreefan, Fig. 1), comprising: 
acquiring image data (Soreefan, Paragraph [0052], The controller 104 receives a thermal image 18 produced by the infrared detector 112 and generates a display frame 20 for analysis.) that is related to a user who uses a piece of equipment (Soreefan, Paragraph [0043], The thermal image is of a subject 12, i.e. a user, located within the field of view 14 of the infrared detector 112.  The subject 12 uses a patient support apparatus 16, e.g. a bed and/or chair, which is a piece of equipment (see Soreefan, Fig. 4, Paragraph [0051]).), the image data indicating a state of the user (Soreefan, Paragraph [0054], The temperature of the subject 12 is a state of the user.); 
storing, in a memory, setting information in which an item of time zone (Soreefan, Paragraph [0071], The monitoring system 100 continuously monitors the subject 12 according to a periodic schedule that is stored in the non-transitory memory 108.  The periodic schedule represents time zones.), an item of action to be determined (Soreefan, Paragraph [0067], The predetermined temperature threshold is programmed into the computer readable and executable instructions 110 and/or in the non-transitory memory module 108.), and an item of notification details are associated with each other (Soreefan, Paragraph [0069], The monitoring system 100, via the non-transitory memory module 108, may be configured to initiate an alert when the core temperature varies from the baseline temperature by more than the predetermined temperature threshold.), the item of time zone including one or more time zones for which the image data is captured (Soreefan, Paragraph [0054], An image of the subject 12 represents a single point in time, and the system is also capable of capturing a plurality of images over a predetermined time interval, i.e. a time zone.), the item of action to be determined including one or more actions of the user in each of the one or more time zones (Soreefan, Paragraphs [0056-0057], The predetermined temperature threshold is functionally equivalent to an action to be determined because a detected temperature of the subject 12 is compared to the predetermined temperature threshold to determine whether the temperature exceeds the threshold, and an alert is initiated.), the item of notification details including notification details being set according to a combination of one of the one or more time zones and one of the one or more actions of the user (Soreefan, Paragraph [0070], The alert is indicative of a characteristic of the subject 12, e.g. a fever, at an instant moment, which represents a single time zone.); and 
determining whether to transmit a notification related to the state of the user based on the image data and the setting information (Soreefan, Paragraph [0070], The alert is generated based on temperatures of the images and a comparison between the temperatures of the images and the predetermined temperature threshold.), 
wherein, the method further comprising, in a case where the determining determines to transmit the notification, determining the notification details based on the image data and the setting information (Soreefan, Paragraph [0070], The notification details includes the alert for a deviation in core temperature relative to the baseline temperature, which are based on temperatures of the captured image(s) and the predetermined temperature threshold, i.e. the image data and the setting information, respectively.).
Soreefan does not specifically teach:
Each of the one or more movement patterns of the user being categorized in a different type of movement pattern of the user.
Tzvieli teaches:
Each of the one or more movement patterns of the user being categorized in a different type of movement pattern of the user (Tzvieli, Paragraph [0090], Detectable movement patterns include physical activities such as walking, running, jumping as well as disruptive facial movements.).
Therefore, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify the system in Soreefan, by integrating the teaching of physiological responses with confounding factors as taught by Tzvieli.
The motivation would be to decrease the susceptibility of a detecting a physiological response (see Tzvieli, Paragraph [0091]).

	Claim 10, Soreefan in view of Tzvieli further teaches:
A non-transitory recording medium (Soreefan, Fig. 1: 108) storing a plurality of instructions which, when executed by one or more processors, cause the processors to perform the method of claim 9 (Soreefan, Paragraph [0040]).

Claim 11, Soreefan in view of Tzvieli further teaches:
Wherein the one or more time zones includes at least one of daytime or nighttime (Soreefan, Paragraph [0054], The time intervals are set at various levels, e.g. 10 minutes or 15 minutes.  With respect to the Applicant’s claimed invention, daytime or nighttime includes all hours of the day, i.e. if the time of day is considered daytime, then it is not nighttime, and vice versa.  Therefore, it would have been obvious to one of ordinary skill in the art for any chosen time interval, as taught by Soreefan, to be monitored either during the daytime or the nighttime.).

Claim 12, Soreefan in view of Tzvieli further teaches:
The information processing apparatus of claim 1, wherein each of the one or more movement patterns of the user includes a series of predetermined actions of the user, said predetermined actions including different postures of the user (Tzvieli, Paragraph [0090], Examples of different postures include walking or bending over (see Tzvieli, Paragraph [0137]).).

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Soreefan et al. (U.S. 2020/0105407 A1) in view of Tzvieli et al. (U.S. 2018/0092547 A1), in view of Johnson et al. (U.S. 2017/0116484 A1).

Claim 7, Soreefan in view of Tzvieli does not specifically teach:
The notification details includes information on levels for importance, urgency, and priority each of which is related to the determination result.
	Johnson teaches:
	Information on levels of importance, urgency, and priority, each of which is related to the determination result (Johnson, Paragraph [0063], The differentiation of a temperature and spectral change due to a patient event versus a non-patient event represents the levels for importance, urgency, and priority of the detected differentiation as compared to a threshold.  Thus, the ability of the system to determine that a change in temperature and spectral response is the result of a patient event (see Johnson, Paragraph [0041]) allows the system to determine the importance, urgency, and priority of the detected temperature and spectral change, wherein a non-patient event indicates a low importance, urgency, and priority.).
Therefore, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify the system in Soreefan in view of Tzvieli by integrating the teaching of the determining of a patient event as taught by Johnson.
The motivation would be to limit erroneous detections and false alarms (see Johnson, Paragraph [0063]).

Response to Arguments
Applicant's arguments filed 07/12/2022 have been fully considered but they are not persuasive. 
In response to the Applicant’s argument that the combination of Soreefan in view of Tzvieli does not teach movement patterns of the user, the Examiner respectfully disagrees.  Tzvieli teaches different movement patterns of a user, including physical activities and facial movements.  See the cited portions of Tzvieli and corresponding explanations above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES J YANG whose telephone number is (571)270-5170. The examiner can normally be reached 10:00am-7:00p M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Zimmerman can be reached on (571) 272-3059. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAMES J YANG/               Primary Examiner, Art Unit 2683